Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Steve Chang (Reg. No. 42,402) on 2/4/2022.
The application has been amended based on the amendment filed on 2/4/2022 as follows:








1.	(Canceled)

2.  	(Currently Amended) A method comprising:
receiving, by a first device, first audio data of content;
	determining a first audio fingerprint based on the first audio data;
receiving, from a second device, a second audio fingerprint associated with second audio data;
determining delay information based on an amount of an adjustment, of one or more of the first audio fingerprint or the second audio fingerprint, to align the first audio fingerprint and the second audio fingerprint to satisfy a threshold, wherein the determining the delay information comprises:
sequentially shifting the first audio fingerprint through a first plurality of positions between an original position of the first audio fingerprint and a first shift limit and determining, for each position of the first plurality of positions, a correlation between the shifted first audio fingerprint and the second audio fingerprint at an original position of the second audio fingerprint; and
sequentially shifting the second audio fingerprint through a second plurality of positions between the original position of the second audio fingerprint and a second shift limit and determining, for each position of the second plurality of positions, a correlation between the shifted second audio fingerprint and the first audio fingerprint at the original position of the first audio fingerprint; and
	sending, by the first device and to the second device, the delay information to facilitate synchronization of a first output of the content by the first device with a second output of the content by the second device.

3.	(Previously Presented) The method of claim 2, wherein the amount of the adjustment indicates one or more of:
a length of time by which the first device is to advance the first output of the content; or  


4.	(Previously Presented) The method of claim 2, wherein the first device is associated with a first user located at a first location, and 
wherein the second device is associated with a second user located at a second location different from the first location.

5-7.	(Canceled) 

8.	(Currently Amended) The method of claim 2, wherein the determining the delay information further comprises determining the first shift limit 
a duration of the first audio fingerprint;
a delay between the first device receiving the first audio data and the second device receiving the second audio data; 
a direction of shifting of the first audio fingerprint; or
a correlation between the first audio fingerprint at the original position of the first audio fingerprint and the second audio fingerprint at the original position of the second audio fingerprint.

9.	(Currently Amended) The method of claim 2, wherein the determining the delay information further comprises:
	shifting the first audio fingerprint from a first position to a second position that is determined based on a comparison of the first audio fingerprint at the first position and the second audio fingerprint.

10-11.	(Canceled)

12.	(Currently Amended) The method of claim 2, wherein the determining the delay information further comprises:


13.	(Previously Presented) The method of claim 2, further comprising:
	pausing, rewinding, or fast-forwarding, based on a determination that a quantity of unexpired votes for pausing, rewinding, or fast-forwarding satisfies a second threshold, the first output of the content by the first device,
wherein the unexpired votes are set to expire after an amount of time that is based on a quantity of users participating in a synchronized viewing of the content.

14.	(Previously Presented) The method of claim 2, further comprising:
prior to the determining the delay information, determining that the first output and the second output are unaligned based on one or more of:
an occurrence of a commercial break within the content;
a channel change operation; or 
an occurrence of a pause, rewind, or fast-forward operation.

15.	(Previously Presented) The method of claim 2, further comprising:
	causing the synchronization during an occurrence, during the first output, of:
           		a commercial break;
           		a pause operation;
           		a rewind operation; or
            	a fast-forward operation.

16.	(Previously Presented) The method of claim 2, wherein the determining the first audio fingerprint comprises determining a frequency or an amplitude at one or more points in the first audio data.

17.	(Currently Amended) A first device comprising:
one or more processors; and

	receive first audio data of content;
determine a first audio fingerprint based on the first audio data;
	receive, from a second device, a second audio fingerprint associated with second audio data;
	determine delay information based on an amount of an adjustment, of one or more of the first audio fingerprint or the second audio fingerprint, to align the first audio fingerprint and the second audio fingerprint to satisfy a threshold, wherein the delay information is determined by: 
sequentially shifting the first audio fingerprint through a first plurality of positions between an original position of the first audio fingerprint and a first shift limit and determining, for each position of the first plurality of positions, a correlation between the shifted first audio fingerprint and the second audio fingerprint at an original position of the second audio fingerprint; and
sequentially shifting the second audio fingerprint through a second plurality of positions between the original position of the second audio fingerprint and a second shift limit and determining, for each position of the second plurality of positions, a correlation between the shifted second audio fingerprint and the first audio fingerprint at the original position of the first audio fingerprint; and
	send, to the second device, the delay information to facilitate synchronization of a first output of the content by the first device with a second output of the content by the second device.

18.	(Previously Presented) The first device of claim 17, wherein the amount of the adjustment indicates one or more of:
a length of time by which the first device is to advance the first output of the content; or 


19.	(Previously Presented) The first device of claim 17, wherein the first device is associated with a first user located at a first location, and 
wherein the second device is associated with a second user located at a second location different from the first location.

20.	(Canceled) 

21.	(Currently Amended) The first device of claim 17, wherein the instructions, when executed, further cause the first device to determine the delay information by:
determining the first 
a duration of the first audio fingerprint;
a delay between the first device receiving the first audio data and the second device receiving the second audio data; 
a direction of the shifting of the first audio fingerprint; or
a correlation between the first audio fingerprint at the original position of the first audio fingerprint and the second audio fingerprint at the original position of the second audio fingerprint.

22.	(Previously Presented) The first device of claim 17, wherein the instructions, when executed, further cause the first device to determine the delay information by shifting the first audio fingerprint, the second audio fingerprint, or both, and comparing a resulting overlapping portion of the first audio fingerprint and the second audio fingerprint to determine an amount of correlation.


           		a commercial break;
           		a pause operation;
           		a rewind operation; or
            	a fast-forward operation.

24.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause:
determining a first audio fingerprint based on first audio data of content received by a first device;
receiving, from a second device, a second audio fingerprint associated with second audio data;
determining delay information based on an amount of an adjustment, of one or more of the first audio fingerprint or the second audio fingerprint, to align the first audio fingerprint and the second audio fingerprint to satisfy a threshold, wherein the delay information is determined by:
sequentially shifting the first audio fingerprint through a first plurality of positions between an original position of the first audio fingerprint and a first shift limit and determining, for each position of the first plurality of positions, a correlation between the shifted first audio fingerprint and the second audio fingerprint at an original position of the second audio fingerprint; and
sequentially shifting the second audio fingerprint through a second plurality of positions between the original position of the second audio fingerprint and a second shift limit and determining, for each position of the second plurality of positions, a correlation between the shifted second audio fingerprint and the first audio fingerprint at the original position of the first audio fingerprint; and
sending the delay information to facilitate synchronization of a first output of the content by the first device with a second output of the content by the second device.


a length of time by which the first device is to advance the first output of the content; or 
a length of time by which the second device is to delay the second output of the content.

26-28.	(Canceled) 

29.	(Previously Presented) The non-transitory computer-readable medium of claim 24, wherein the instructions, when executed, further cause the determining the delay information by causing:
shifting the first audio fingerprint, the second audio fingerprint, or both, and comparing a resulting overlapping portion of the first audio fingerprint and the second audio fingerprint to determine an amount of correlation that satisfies the threshold.

30.	(Previously Presented) The non-transitory computer-readable medium of claim 24, wherein the delay information comprises instructions for causing the synchronization during an occurrence of:
           		a commercial break;
           		a pause operation;
           		a rewind operation; or
            	a fast-forward operation.

 31.	(Previously Presented) The non-transitory computer-readable medium of claim 24, wherein the first device is associated with a first user located at a first location, and 
wherein the second device is associated with a second user located at a second location different from the first location.

32.	(New) The first device of claim 17, wherein the instructions, when executed, further cause the first device to determine the delay information by:
	shifting the first audio fingerprint from a first position to a second position that is 

33.	(New) The first device of claim 17, wherein the instructions, when executed, further cause the first device to:
	pause, rewind, or fast-forward, based on a determination that a quantity of unexpired votes for pausing, rewinding, or fast-forwarding satisfies a second threshold, the first output of the content by the first device,
wherein the unexpired votes are set to expire after an amount of time that is based on a quantity of users participating in a synchronized viewing of the content.

34.	(New) The first device of claim 17, wherein the instructions, when executed, further cause the first device to:
prior to determining the delay information, determine that the first output and the second output are unaligned based on one or more of:
an occurrence of a commercial break within the content;
a channel change operation; or 
an occurrence of a pause, rewind, or fast-forward operation.

35.	(New) The first device of claim 17, wherein the instructions, when executed, further cause the first device to determine the first audio fingerprint by determining a frequency or an amplitude at one or more points in the first audio data.

36.	(New) The non-transitory computer-readable medium of claim 24, wherein the instructions, when executed, further cause the determining the delay information by causing determining the first shift limit based on one or more of:
a duration of the first audio fingerprint;
a delay between the first device receiving the first audio data and the second device receiving the second audio data; 
a direction of shifting of the first audio fingerprint; or
a correlation between the first audio fingerprint at the original position of 

37.	(New) The non-transitory computer-readable medium of claim 24, wherein the instructions, when executed, further cause the determining the delay information by causing:
	shifting the first audio fingerprint from a first position to a second position that is determined based on a comparison of the first audio fingerprint at the first position and the second audio fingerprint.

38.	(New) The non-transitory computer-readable medium of claim 24, wherein the instructions, when executed, further cause:
	pausing, rewinding, or fast-forwarding, based on a determination that a quantity of unexpired votes for pausing, rewinding, or fast-forwarding satisfies a second threshold, the first output of the content by the first device,
wherein the unexpired votes are set to expire after an amount of time that is based on a quantity of users participating in a synchronized viewing of the content.

39.	(New) The non-transitory computer-readable medium of claim 24, wherein the instructions, when executed, further cause:
prior to determining the delay information, determining that the first output and the second output are unaligned based on one or more of:
an occurrence of a commercial break within the content;
a channel change operation; or 
an occurrence of a pause, rewind, or fast-forward operation.

40.	(New) The non-transitory computer-readable medium of claim 24, wherein the instructions, when executed, further cause the determining the first audio fingerprint by causing determining a frequency or an amplitude at one or more points in the first audio data.


	a first device; and
a second device,
	wherein the first device comprises:
		one or more first processors; and
	memory storing first instructions that, when executed by the one or more first processors, cause the first device to:
	receive first audio data of content;
	determine a first audio fingerprint based on the first audio data;
	receive, from the second device, a second audio fingerprint associated with second audio data;
	determine delay information based on an amount of an adjustment, of one or more of the first audio fingerprint or the second audio fingerprint, to align the first audio fingerprint and the second audio fingerprint to satisfy a threshold, wherein the delay information is determined by:
	sequentially shifting the first audio fingerprint through a first plurality of positions between an original position of the first audio fingerprint and a first shift limit and determining, for each position of the first plurality of positions, a correlation between the shifted first audio fingerprint and the second audio fingerprint at an original position of the second audio fingerprint; and
	sequentially shifting the second audio fingerprint through a second plurality of positions between the original position of the second audio fingerprint and a second shift limit and determining, for each position of the second plurality of positions, a correlation between the shifted second audio fingerprint and the first audio fingerprint at the original position of the first audio fingerprint; and

	wherein the second device comprises:
      one or more second processors; and
	memory storing second instructions that, when executed by the one or more second processors, cause the second device to:
		send, to the first device, the second audio fingerprint; 
	receive, from the first device, the delay information; and 
	cause, based on the delay information, the second output of the content. 

42.	(New) The system of claim 41, wherein the amount of the adjustment indicates one or more of:
a length of time by which the first device is to advance the first output of the content; or  
a length of time by which the second device is to delay the second output of the content.

43.	(New) The system of claim 41, wherein the first device is associated with a first user located at a first location, and 
wherein the second device is associated with a second user located at a second location different from the first location.

44.	(New) The system of claim 41, wherein the first instructions, when executed by the one or more first processors, cause the first device to determine the delay information by determining the first shift limit based on one or more of:
a duration of the first audio fingerprint;
a delay between the first device receiving the first audio data and the second device receiving the second audio data; 
a direction of shifting of the first audio fingerprint; or
a correlation between the first audio fingerprint at the original position of 

45.	(New) The system of claim 41, wherein the first instructions, when executed by the one or more first processors, cause the first device to determine the delay information by:
	shifting the first audio fingerprint from a first position to a second position that is determined based on a comparison of the first audio fingerprint at the first position and the second audio fingerprint.

46.	(New) The system of claim 41, wherein the first instructions, when executed by the one or more first processors, cause the first device to determine the delay information by:
	shifting the first audio fingerprint, the second audio fingerprint, or both, and comparing a resulting overlapping portion of the first audio fingerprint and the second audio fingerprint to determine an amount of correlation.

47.	(New) The system of claim 41, wherein the first instructions, when executed by the one or more first processors, cause the first device to:
	pause, rewind, or fast-forward, based on a determination that a quantity of unexpired votes for pausing, rewinding, or fast-forwarding satisfies a second threshold, the first output of the content by the first device,
wherein the unexpired votes are set to expire after an amount of time that is based on a quantity of users participating in a synchronized viewing of the content.

48.	(New) The system of claim 41, wherein the first instructions, when executed by the one or more first processors, cause the first device to:
prior to the determining the delay information, determine that the first output and the second output are unaligned based on one or more of:
an occurrence of a commercial break within the content;
a channel change operation; or 


49.	(New) The system of claim 41, wherein the first instructions, when executed by the one or more first processors, cause the first device to:
	cause the synchronization during an occurrence, during the first output, of:
           		a commercial break;
           		a pause operation;
           		a rewind operation; or
            	a fast-forward operation.

50.	(New) The system of claim 41, wherein the first instructions, when executed by the one or more first processors, cause the first device to determine the first audio fingerprint by determining a frequency or an amplitude at one or more points in the first audio data. 














Allowable Subject Matter

Claims 2-4, 8-9, 12-19, 21-25 and 29-50 are allowed.

Reasons for Allowance
In interpreting the claim(s), in light of the specification filed on 11/09/2017, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claims 2, 17, 24, and 41 contains combined sequence of steps for synchronizing output of two devices using audio fingerprint alignment method, in these steps, “a first device” determines, “a first audio fingerprint” based on received “first audio data of content”, the first device receives “a second audio fingerprint” associated with “second audio data” from “a second device”, determines “delay information” based on amount of adjustment of both first and second audio fingerprints to align both first and second fingerprints to satisfy “a threshold”, here determining the delay information steps includes, sequentially shifting the first audio fingerprint through “a first plurality of positions” between “an original position” of the first audio fingerprint and “a first shift limit” and determines correlation between the shifted first audio fingerprint and the second audio fingerprint at “an original position” of the second audio fingerprint, and sequentially shifting the second audio fingerprint through “a second plurality of positions” between the original position of the second audio fingerprint and “a second shift limit” and determines correlation between the shifted second audio fingerprint and 

 The prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/               Examiner, Art Unit 2423                                                                                                                                                                                         
/BENJAMIN R BRUCKART/               Supervisory Patent Examiner, Art Unit 2423